Citation Nr: 9910223	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-21 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased disability rating for 
lumbosacral strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1992 to 
September 1996.

This appeal arises from a February 1997 rating decision of 
the St. Petersburg, Florida, Regional Office (RO).  In that 
decision, the RO denied service connection for bilateral 
hearing loss, and assigned a 10 percent disability rating for 
lumbosacral strain.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence of a 
current hearing loss disability, or of a hearing loss 
disability during service.

2.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased disability rating for lumbosacral strain.

3.  The veteran's lumbosacral strain is currently manifested 
by recurrent low back pain, with no more than slight 
limitation of motion of the low back.  There is no evidence 
of muscle spasm, arthritis, or neurological manifestations.


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.385 (1998).

2.  The criteria for a disability rating in excess of 10 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss
The veteran is seeking service connection for bilateral 
hearing loss.  He reports that he has a history of ear 
infections, and that he had tubes placed in his ears when he 
was a child.  He has reported that he has tinnitus, and the 
RO established service connection for tinnitus in a December 
1998 rating decision.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Service connection for hearing loss is 
regulated at 38 C.F.R. § 3.385, which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385 (1998).

In Hensley v. Brown, 5 Vet.App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet.App. at 159.  The Court explained 
that:


	(CONTINUED ON NEXT PAGE)

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

5 Vet.App. at 160.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

In Caluza v. Brown, 7 Vet.App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

The veteran's service medical records do not indicate that he 
had hearing impairment that would be considered a disability 
during service.  On audiological evaluation in July 1996, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
-5
-5
LEFT
5
10
10
-5
15

After service, in a VA audiological evaluation in September 
1997, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
0
0
LEFT
0
5
5
5
5

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.  
As none of the thresholds is 26 decibels or greater, and the 
speech recognition scores are greater than 94 percent, the 
veteran does not currently have hearing impairment that would 
be considered a disability.  As there is not evidence of a 
hearing loss disability during service or currently, the 
veteran's claim does not meet the criteria for a well 
grounded claim.  See Caluza, supra, at 506.  Therefore, the 
claim must be denied.

Lumbosacral Strain
The veteran is seeking a rating higher than the current 10 
percent rating for his service-connected low back disability, 
described as lumbosacral strain.  The Court has established 
that when a claimant was awarded service connection for a 
disability, and the claimant subsequently appealed the RO's 
initial assignment of the rating for those disabilities, the 
claim is well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218 (1995).  The veteran 
appealed the rating initially assigned for his lumbosacral 
strain.  The rating schedule provides for higher ratings for 
that disorder.  The Board finds that his claim is well 
grounded.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1998).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (1998).  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7 (1998).

The veteran has reported that he hurt his low back before 
service, when he fell off of a truck, and again during 
service, while playing basketball.  Service medical records 
indicate that the veteran received outpatient treatment for 
low back pain in January 1994.  He reported that his back had 
been painful for two weeks, beginning when he felt something 
pop in his back while he was playing basketball.  He 
indicated that the pain did not radiate into his lower 
extremities.  The examiner noted that the veteran had full 
range of motion of the lumbar spine, and that there was no 
tenderness over the vertebral bodies.  X-rays revealed a 
transitional, or L6, vertebra, and a mild decrease in disc 
space at L4-L5.  The examiner's impression was lower back 
strain.  In February 1994, the veteran underwent physical 
therapy for his back.  In March 1994, he reported that low 
back pain recurred while he was playing soccer.  He reported 
that pain in the right side of the low back radiated into the 
buttocks.  In July 1996, the veteran had a chiropractic 
consultation for low back pain.  In a medical history 
completed in July 1996, the veteran reported a history of 
recurrent low back pain since high school, including problems 
with the low back since he had entered service.

After service, in April 1997, the veteran received VA 
outpatient treatment for chronic recurrent low back pain.  He 
reported that the pain was toward the left side of the low 
back, and that the back made a popping noise when he arose 
from a supine position.  Lumbosacral spine x-rays taken in 
April 1997 showed minimal scoliosis, with the convexity 
toward the left.  The x-rays also showed lumbarization of S1.  
No arthritic changes were present.  The veteran was given 
pain medication.  In a May 1997 statement, the veteran 
reported that his back was like that of an elderly person.  
He reported that he had muscle spasms, limitation of motion, 
and chronic, daily pain in his lower back.  

VA outpatient treatment notes from July 1997 indicated that 
the veteran reported ongoing pain, aggravated by extended 
sitting.  He requested a change of medication.  The 
examiner's impression was chronic low back pain.  On VA 
examination in July 1997, the veteran reported that he had 
occasional pain in his lower back, mainly on the right side.  
He indicated that the pain did not radiate into the lower 
extremities.  He reported that he did not take pain 
medication on a regular basis.  On examination, the ranges of 
motion of the veteran's lumbar spine were to 72 degrees of 
flexion, 28 degrees of extension, 35 degrees of left lateral 
flexion, 28 degrees of right lateral flexion, 35 degrees of 
rotation to the left, and 35 degrees of rotation to the 
right.  There was no objective evidence of pain on motion, 
and there were no abnormal neurological findings.  X-rays 
taken in July 1997 revealed normal intervertebral disc 
spaces, and a transitional vertebra at S1.  The examiner's 
impression was low back pain syndrome, with a transitional 
vertebra at S1.  A physical therapy report noted that one 
recent low back x-ray had been read as showing scoliosis, 
while another recent x-ray had not shown scoliosis.

In October 1997, the veteran reported for outpatient 
treatment for low back pain of three days duration.  The 
examiner noted tenderness in the left paralumbar area.  The 
veteran was seen again in February 1998 for low back pain of 
three days duration.  Medication was prescribed.  In May 
1998, the veteran reported a recent exacerbation of low back 
pain, following extended walking and standing.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court has further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the claims file with these mandates in mind, 
the Board finds no basis to initiate consideration of an 
extraschedular rating.

Under the VA rating schedule, lumbosacral strain is rated as 
follows:

Severe; with listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion  
........... 40 percent

With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position  
  ....................................................... 20 percent

With characteristic pain on motion  
............ 10 percent

With slight subjective symptoms only  
.......... 0 percent

38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).

The evidence indicates that the veteran has recurrent low 
back pain.  Interpretations of x-rays are conflicting as to 
whether he has scoliosis.  An x-ray taken in January 1994 was 
interpreted as showing a mild decrease in disc space at L4-
L5.  Subsequent x-rays have shown no narrowing of 
intervertebral disc spaces.  The medical evidence does not 
show arthritis of the lumbosacral spine.  Medical records do 
not show any findings of muscle spasm, loss of lateral 
motion, or more than slight limitation of motion in any 
direction.  The manifestations of the veteran's lumbosacral 
strain do not meet any of the criteria for a rating above 10 
percent under Diagnostic Code 5295.  Under the rating 
schedule, limitation of motion of the lumbar spine is rated 
as 10 percent disabling if slight, 20 percent if moderate, 
and 40 percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (1998).  The July 1997 VA examination report noted no 
more than slight limitation of motion of the lumbosacral 
spine.  

The Court has emphasized that the rating schedule requires 
that factors such as functional loss due to pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination, must be considered in evaluating 
musculoskeletal disabilities.  DeLuca v. Brown, 8 Vet.App. 
202 (1995).  In this case, the rating criteria for 
lumbosacral strain take pain on motion into account, and 
recent medical examinations have not shown that the veteran's 
low back pain is increased with motion.  While VA treatment 
notes reflect that the veteran has experienced flare-ups of 
back pain following extended activity, the evidence overall 
does not indicate that the veteran's lumbosacral strain is 
manifested by diminished endurance to the degree that the 
current 10 percent rating is inadequate to compensate his 
functional loss.  Based on the preponderance of the evidence, 
the Board concludes that a rating higher than 10 percent is 
not warranted for the veteran's lumbosacral strain as 
currently manifested.  The claim for an increased rating is 
denied.


	(CONTINUED ON NEXT PAGE)

ORDER

A well grounded claim for service connection for bilateral 
hearing loss not having been submitted, the claim is denied.

Entitlement to a disability rating in excess of 10 percent 
for lumbosacral strain is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

